DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s note
Claims 8-14 are valid because applicant has defined  “a computer readable storage medium” not to include transient signal. See [0036]….” A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mermoud et al. ( US patent: 9436917).

Regarding claim 15, Mermoud teaches,  A computer system (Fig. 5)  for enhanced distributed machine learning, the computer system comprising:
one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, (Column 7 line 55- Column 8, Line 15:  “Illustratively, the techniques described herein may be performed by hardware, software, and/or firmware, such as in accordance with the learning machine process 248, which may contain computer executable instructions executed by the processor 220 (or independent processor of interfaces 210) to perform functions relating to the techniques described herein, e.g., optionally in conjunction with other processes.”)  the program instructions executable to:
determine, by a fusion server in a distributed machine learning system, correlation relationships across agents in the distributed machine learning system, based on auxiliary information; (Column 7 lines 47-57: “…. The DLC takes into account the correlation between sharable variables used by the set of LMs in addition to available network resources to compute clusters thanks to the dynamic interaction with the NMS. ….(30) In one embodiment, variables maintained by each of a plurality of Learning Machines (LMs) are determined. The LMs are hosted on a plurality of Field Area Routers (FARs) in a network, and the variables are sharable between the FARs. A plurality of correlation values defining a correlation between the variables is calculate.”) 
cluster, by the fusion server, the agents to form one or more communities, based on the correlation relationships; (Column 7 Lines 40-45: “Said differently, the techniques herein introduce an architecture for sharing information between similar LMs running on different FARs in a constrained environment. This architecture specifies an approach whereby an agent called the Distributed Learning Coordinator (DLC) that dynamically computes clusters of FAR that host Learning Machines that benefit from sharing knowledge.”)  and
select form the one or more communities, by the fusion server, participating agents that participate in the enhanced distributed machine learning. ( Column 10 Lines 15-35: “Upon creating a new cluster, the DLC sends a message to the FAR that specifies:  (42) 1. L.sub.shared—The list of variables to be shared; (43) 2. L.sub.mates—the list of FARs to share with; and (44) 3. The rate r at which the data must be sent. (45) Upon receiving this message, the Orchestration Layer (OL) of the FAR (see, for example, U.S. Provisional Patent Application Ser. No. 61/761,124 entitled “A Pre-Processing Framework Component of Distributed Intelligence Architectures”, filed by Dasgupta et al. on Feb. 5, 2013) starts a timer equal to lir. When the timer is up, the OL reads the variables in L.sub.shared, and sends them to the FAR in L.sub.mates. Upon receiving variables from another FAR, the OL transmits them to the LM, which incorporates them in its learning process at the next iteration.”)

Claim 1 is directed to a method and its elements and its steps are similar in scope and function of the elements of the device claim 15 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 15.

Claim 8 is directed to a computer program product (computer readable tangible storage medium) (Column 7 line 55- Column 8, Line 15:  “Illustratively, the techniques described herein may be performed by hardware, software, and/or firmware, such as in accordance with the learning machine process 248, which may contain computer executable instructions executed by the processor 220 (or independent processor of interfaces 210) to perform functions relating to the techniques described herein, e.g., optionally in conjunction with other processes.”)  and its elements are similar in scope and function of the element of the device claim 15 and therefore  claim 8 is rejected with same rationales as specified in the rejection of claim 15.

Regarding claims 2 and 9, Mermoud teaches, wherein the auxiliary information comprises at least one of social, behavioral, and genetic interactions among users of the agents. (Column 8 Lines 32-45: “As shown in FIG. 4, a Bayesian Network is a graph whose vertices are random variables, which may be either observed (that is, they correspond to input data) or hidden (they need to be inferred from input data using the Bayes theorem). These variables may represent underlying network properties (e.g., traffic, ETX, link stability, etc.) or more abstract quantities (e.g., model parameters). A subset of these hidden variables may be shared between neighboring FARs, if they belong to the FAN-wide category. This is typically the case of hidden variables that represent environmental parameters or networking parameters that are expected to be consistent throughout an entire geographical region (e.g., user behavior, temperature, node failure rate, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud in view of  Verma et al. ( “An Algorithm for Model Fusion for Distributed Learning”, InGround/Air Multisensor Interoperability, Integration, and Networking for Persistent ISR IX 2018 May 4 (Vol. 10635, pp. 168-175). SPIE, “Verma”) and Fayaad et al. ( US Patent 6581058, “Fayaad”).

Claims 3, 10 and 17, Mermoud doesn’t expressly teach, 
However, Verma teaches, distribute, by the fusion server, a fused model to the participating agents; l; ( “The system architecture which uses a centralized server, which we call the fusion server, to help out the coordination of all locations to learn their data is shown in Figure 5. The fusion server could operate in either a connected or a disconnected mode. When it is operating in a connected mode, each location sends their model to the fusion server after training on a mini-batch of data. The fusion server combines them and sends them back to each of the nodes for training on the next mini-batch. 
compute, by the participating agents, respective model update steps, based on the fused model; The fusion server combines them and sends them back to each of the nodes for training on the next mini-batch.
upload to the fusion server, by the participating agents, the respective model update steps; receive, by the fusion server, from the participating agents, the respective model update steps; combine, by the fusion server, the respective model update steps to generate an updated fused model; (“The process continues till each node has completed training on their data”)
Verma and Mermoud are analogous as they are from the field of distributed machine learning.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mermoud to have included distribute, by the fusion server, a fused model to the participating agents; compute, by the participating agents, respective model update steps, based on the fused model; upload to the fusion server, by the participating agents, the respective model update steps; receive, by the fusion server, from the participating agents, the respective model update steps; combine, by the fusion server, the respective model update steps to generate an updated fused model as taught by Verma
The motivation to include the modification is that each local agent can get learning information from the other agents at the cluster.
 Mermoud as modified by Verma doesn’t expressly teach, determine, by the fusion server, whether difference between the fused model and the updated fused model is negligible; and in response to the difference between the fused model and the updated fused model being not negligible, iterate, by the fusion server, machine learning steps until convergence.
However, Fayaad teaches, determine, by the fusion server, whether difference between the fused model and the updated fused model is negligible; and in response to the difference between the fused model and the updated fused model being not negligible, iterate, by the fusion server, machine learning steps until convergence. (Column 2 Lines 50-6513) There are various approaches to solving the optimization problem of determining (locally) optimal values of the parameters given the data. The iterative refinement approaches are the most effective. The basic algorithm goes as follows: 1. Initialize the model parameters, producing a current model. 2. Decide memberships of the data items to clusters, assuming that the current model is correct. 3. Re-estimate the parameters of the current model assuming that the data memberships obtained in 2 are correct, producing a new model. 4. If the current model and the new model are sufficiently close to each other, terminate, else go to 2. In this step `close` is evaluated by a predefined one of multiple possible stopping criteria.”)
Mermoud as modified by Verma and Fayaad are analogous as they are from the field of distributed data handling.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mermoud as modified  by Verma  to determine, by the fusion server, whether difference between the fused model and the updated fused model is negligible; and in response to the difference between the fused model and the updated fused model being not negligible, iterate, by the fusion server, machine learning steps until convergence. as taught by Fayaad.
The motivation to include the modification is to optimize the effort of fused model generation from different agents.

Claims 4, 11 and 18, Mermoud as modified by Verma and Fayaad  teaches, determine, by the fusion server, whether the auxiliary information changes such that a new set of agents is needed to be selected to participate in the enhanced distributed machine learning; and in response to the new set of agents being needed to be selected, select, by the fusion server, the new set of agents, before a next iteration of the machine learning steps. (Mermoud, “[0044] To that end, the DLC periodically probes sharable variables of each FAR using a newly specified unicast or multicast IPv6 message, and evaluates the correlation of shared variables. If this correlation is above a given threshold, the DLC creates a sharing cluster for these variables.”)



Allowable Subject Matter
Claims 5-7, 12-14, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 12  are objected to be allowable because the combination of prior arts fails to expressly teach, wherein the fusion server selects the participating agents such that more balanced training datasets are constructed, wherein the fusion server selects the participating agents such that best learning performance within a limited overhead of communication cost is achieved, wherein the fusion server selects the participating agents such that more reliable training datasets are selected to avoid security and privacy issues. 

Claim 16 is objected to be allowable because  Mermoud teaches, wherein the auxiliary information comprises at least one of social, behavioral, and genetic interactions among users of the agents, (Mermoud, Column 8 Lines 32-45: “As shown in FIG. 4, a Bayesian Network is a graph whose vertices are random variables, which may be either observed (that is, they correspond to input data) or hidden (they need to be inferred from input data using the Bayes theorem). These variables may represent underlying network properties (e.g., traffic, ETX, link stability, etc.) or more abstract quantities (e.g., model parameters). A subset of these hidden variables may be shared between neighboring FARs, if they belong to the FAN-wide category. This is typically the case of hidden variables that represent environmental parameters or networking parameters that are expected to be consistent throughout an entire geographical region (e.g., user behavior, temperature, node failure rate, etc.).
However the combination available prior arts fails to expressly teach, wherein the fusion server selects the participating agents such that more balanced training datasets are constructed, wherein the fusion server selects the participating agents such that best learning performance within a limited overhead of communication cost is achieved, wherein the fusion server selects the participating agents such that more reliable training datasets are selected to avoid security and privacy issues.. 

Claims 6, 13  and 19 are  objected because the combination of prior arts fails to expressly teach,  wherein the fusion server selects the participating agents once before iterations of machine learning steps and the participating agents are used in all of the iterations.

Claims 7, 14 and 20 are  objected because the combination of prior arts fails to expressly teach, wherein the fusion server selects the participating agents at an interval of a predetermined number of iterations of machine learning steps.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616